NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 13 September 2021. As directed by the amendment: Claims 1, 3, 6, 10, 11, 14, 15, 16, 17, 18, and 19 have been amended, no claims have been cancelled,  and  no claims have been added.  Thus, Claims 1-20 are presently pending in this application. The amendments to the claims have been ENTERED. 
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Michael Scalise on 23 September 2021.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
In Claim 1, in Line 30 (within section (d)(i) of the claim), replace “first metallized via 
hole”  with  “first metallized active via hole”  
In Claim 1, in Line 33 (within section (d)(i) of the claim), replace “metallized via holes” 
with  “metallized active via holes”

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The Applicant’s amendments to Claims 1, 3, 6, 10, 11, 14, 15, 16, 17, 18, and 19 and the Examiner’s amendments made above overcomes the previous 35 USC 112(b)/pre-AIA  second paragraph rejections as made in the previous Final Rejection Office Action mailed 20 August 2021. The previous Double Patenting, 35 USC 102(b), and 35 USC 103(a) rejections as made in the prior Non-Final Rejection Office Action mailed 30 March 2021 had been previously overcome due to prior amendments, as described in the Final Rejection Office Action, and therefore those rejections had been withdrawn. Therefore, Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        	
/Eric D. Bertram/Primary Examiner, Art Unit 3792